DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
In that response, claims 1, 5, and 6 were amended.  Claims 1-3, 5-8, 14, and 16-18 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 14, and 16-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 12, and 14-16 of copending Application No. 15/781824 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to compositions comprising at least one oligoester ammonium salt (OAS) and at least one cosmetically acceptable component (F), whereby the at least one oligoester ammonium salt (OAS) is prepared by a process comprising the steps of: (i) heating a mixture of components (a) to (d) while continuously removing reaction water: 0.5 to 3.0 molar equivalents of a diethanolamine compound according to formula (a) wherein R.sup.3 is a linear or branched C.sub.1-C.sub.6-alkyl; 0.5 to 1.5 molar equivalents of a dicarboxylic acid according to formula (b) wherein R.sup.2 is a linear or branched C.sub.1-C.sub.10-alkylene or a linear or branched C.sub.2-C.sub.10-alkenylene; 0.5 to 1.5 molar equivalents of an organic triol according to formula (c2) triethanolamine, 1.0 molar equivalent of a monocarboxylic acid according to formula (d) R.sup.1--COOH (d) wherein R.sup.1 is linear or branched C.sub.12-C.sub.24-alkyl or linear or branched C.sub.12-C.sub.24-alkenyl in the ‘824 application; to form an oligoester product; (ii) reacting the oligoester product of step (i) with a quaternization agent (e); to form the oligoester ammonium salt (OAS) and (iii) optionally removing and purifying the at least one oligoester ammonium salt (OAS).  The differences are (i) that the ‘824 application’s claims recite a shampoo composition whereas the instant claims recite a cosmetic composition, which encompasses shampoos, and (ii) the present claims recite linear or branched C20-C24 alkyl or linear or branched C20-C24 alkenyl for R1 of formula (d), which is a subset of formula (d) in the ‘824 application.  


Response to Arguments
Applicants requested that the provisional rejection be held in abeyance until the case in in condition for allowance.  (Remarks, 11-12, February 26, 2021.)
The claim amendment to recite R1 of formula (d) in claim 1 as linear or branched C20-C24 alkyl or C20-C24 alkenyl overcomes prior art.   The provisional double patenting rejections is maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection.

CONCLUSION
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615